€DCD'\IO)U'I-L>~CAJ|'O-\

I\)l\JNI\JI\JNI\JI\)M-\-\_\_\-\._\_.a._\..;._\
OO'\|OTCD-LWNAOCOOO'\lO)m-LC)JM-\O

Ca§e 2:18-cv-16990-KI\/|-SCI\/| Document 1 Filed 12/07/18 Page 1 of 4 Page|D: 1

UN|TED STATES D|STR|CT COURT
DISTRICT OF NEVV JERSEY

ANN C_ ESPINOZA, No.
P|aintlff,
V. CONIPLAINT
AJA| /-\. LOWE, UN|TED STATES OF DEMAND FOR JURY TR|AL
AN|ERECA, UN!TED STATES POSTAL
SERV|CE,

Defendant.

 

 

 

Plaintiffs, ANN C. ESPENOZA, state the following by Way of complaint against the

defendant

JUR|SD|CT!ON
1. This court has jurisdiction under 28 U.S.C. § 1331. Federa| question
jurisdiction arises pursuant to 42 U.S.C. § 1983.

VENUE
2. Venue is proper pursuant P|aintiffs, ANN C. ESP]NOZ/-\, state the fcilowing

by Way of complaint against the defendant

JURISD|CTION
1

 

 

Ca

C)COOO‘\IOUU'ILC.OI\J-\

NNNF\JI\JI\>I\J]\JN-\A-s-A-¢_\_\._\A_.\
Oo~\|CDCn-l>-b:>l\>-‘~OCOOO\]OJCh-l>-wl\>-=-

 

se 2:18-cv-16990-K|\/|-SC|\/| Document 1 Filed 12/07/18 Page 2 of 4 PagelD: 2

3. This court has jurisdiction under 28 U.S.C. § 1331. Federal question
jurisdiction arises pursuant to 42 U.S.C. § 1983.

VENUE

 

4. Venue is proper pursuant to 28 U.S.C. § 1391 because the defendant is a

federal government officia|, and the plaintiff lives in this district

THE PARTIES

5. The Piaintirf, ANN c. EsPiNozA, reside at 307 s. 10"‘ Avenue, Apt c in
the borough of Highland Park, County of i\/liddiesex, State of New Jersey.

8. At all times materia|, Defendant AJA| A. LOV\IE, Was a resident of New
Jersey With his last known address at 84 2nd Street, Apt 1, City of Elizabeth, County

of Union, and state of New Jersey.

7. The defendantl UNITED STATES OF Ai\/IERECA, through its designated
agency, the UNITED STATES POSTAL SERViCE, operates the Edison Post Office
(hereafter tjthe premises[|), located at 21 Kilmer Road, in the “t“ownship of Edison,

County of l\/liddlesex, State of New Jersey.

8. At that time and place, Defendant, AJAl A. LOVVE, was the operator of a
certain motor vehicle owned by Defendant, UNITED STATES POSTAL SERV]CE,
which motor vehicle Was being operated as a permissive user of the owner and/or as
the agent, servant and/or employee of the owner of a motor vehicie which struck the

piaintitf while making a left turn.

FIRST COUNT
2

 

 

Ca se 2:18-cv-16990-K|\/|-SC|\/| Document 1 Filed 12/07/18 Page 3 of 4 PagelD: 3

CDCDOO`\\CDO'l-D~CQN--\

NNNNNN|\JN[\J~A--\-\_\_\_\A_\A...\
OD‘\|O`>O'l-P~C.)ON-\CDCDOO`\ICDOT-P‘~UJN_\

 

9. On cr about December 10, 2016, Plaintiff, ANN C. ESPiNOZA, was the
owner and operator of a motor vehicie, which was traveling eastbound along Kilrner

Road in the City of P|ainfie|d, County of Union, New Jersey.

10. At said time and place, the Defendant, AJAI A. LOVVE, was the permissive
driver of another automobile, that Was owned by Defendant, UN|TED STATES
POSTAL SERVICE.

11. At said time and place, the Defendant, AJAl A. LOVVE, was acting on his
own behalf and as authorized agent of UNITED STATES POSTAL SERV!CE.

12. At said time and place, the Defendant, AJA| A. l_OVVE, individually and as
authorized agent of Defendant, UN|TED STATES POSTAL SERVECE, was operating
a vehicle in a Westbound direction attempting to make a teft turn onto Kiimer Road

from 21 Kilmer Road in the City of Plainfie|d, County of Union, New Jersey.

13. At this time and place, it became and was the duty of the Defendant, AJAE
A. LOVVE, to exercise due care and caution in the operation of his motor vehicle

having due regard for the traffic and use of the roadway.

14. At this time and place, the Plaintiff, ANN C. ESPINOZA, was driving with

due care and caution, along and upon the roadway, as aforesaid

15. At this time and place, the Defendant, AJA! A. LOVVE, negligently drove his
automobile into the front passenger side of Plaintifi's vehicle and causing F’|aintiff to

violently co|iide with Defendant

 

 

Case 2:18-cv-16990-K|\/|-SC|\/| Document 1 Filed 12/07/18 Page 4 of 4 PagelD: 4

OCDOU\IOUUT-I>~C»JN_.».

NNNNNMI\JPON-\-\->-\_\_\_.\AA.._\
OO\|O§OT-P-C))N-\CJCOCD`\IO?OT-P-(.ON-\

 

18_ The Defendants, did so negligently and carelessly own, operate and/cr
maintain the aforesaid motor vehicle so as to cause same to collide with the vehicle

of P|aintiff.

17. As a direct and proximate result ofthe negiigence of the defendantsl
plaintiff, was caused to sustaining severe bodily injuries, was painfully and
permanently injured, incurred, and in the future will incur, medical expenses in an
effort to cure herself of her injuries, and Was othenNise prevented from attending to

her regular pursuits, employment1 duties and obligations

18. |n accordance with the requirements of the law, a Standard Forrn 95 C|aim
For Damage, lnjury, or Death, was filed on behalf of the plaintiffs in this matter in a

timely fashion, on lVlay 28, 2017.

W|-[EREFORE, plaintiff, Ann C. Espinoza, demands judgment on this count
against the defendant United States of America, for compensatory damages in the

sum of $500,000 interest, and costs of suit.

NOT|CE OF DESlGNAT|ON OF TRlAL COUNSEL

P|aintiffs hereby designate Haro|d J. Gerr, E as tri ounse|.

@Waé suits , Sq. N.Jio 0587611994

HAROLD J. GERR
Counse|or at Law

47 Raritan Avenue, 2nd F|oor
High|and Park, NJ 08904
(732) 249-4600

Attorneys for plaintiffs

DATE: December 7, 2018

 

 

